UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6991


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALVIN TYLER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:05-cr-00491-JRS-1)


Submitted:    November 5, 2008              Decided:   November 26, 2008


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin Tyler, Appellant Pro Se. Michael Cornell Wallace, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alvin Tyler appeals the district court’s order denying

his motion for a reduction of sentence pursuant to 18 U.S.C.

§ 3582(c) (2006).            Tyler contends that he was entitled to the

reduction under Amendment 706 of the U.S. Sentencing Guidelines

Manual (“USSG”), which lowered the base offense levels for drug

offenses involving cocaine base.                  See USSG § 2D1.1(c) (2007 &

Supp.    2008);       USSG    App.    C    Amend.   706.         Because   Tyler   was

sentenced on the basis of his status as a career offender, we

find that the district court did not abuse its discretion in

denying Tyler’s motion.               See United States v. Sharkey, __ F.3d

___,    2008    WL    4482893,       *2   (10th   Cir.   Oct.     7,   2008);    United

States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008); United

States v. Thomas, 524 F.3d 889, 889-90 (8th Cir. 2008).

               Accordingly, we affirm the district court’s order.                   We

dispense       with    oral    argument      because       the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                             2